Citation Nr: 1518805	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than depression, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Air Force from March 1965 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia. 

The Veteran testified before the undersigned at a Travel Board hearing in February 2015.  A transcript of this proceeding has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence, along with a waiver of agency of original jurisdiction (AOJ) consideration.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The record indicates she has been diagnosed with depression and a mood disorder.  The Veteran has not been formally diagnosed with PTSD.  However, as explained below, the evidence of record indicates she has displayed the symptoms not only of PTSD, but also of bipolar disorder and anxiety.  Service connection for depression, nervous condition and anxiety was denied by the RO in September 1993, and the RO denied to reopen the claim in a rating decision of May 2003.  In the Veteran's notice of disagreement, she again claimed service connection for a nervous condition, depression and an anxiety disorder.  These issues are referred to the RO for appropriate action.  

Although not claimed by the Veteran, the Board is expanding her original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition, the Board notes that although the Veteran has also been diagnosed with depression, that psychiatric disorder has been the subject of previous claims for service connection and was note developed on appeal by the Regional Office.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in that file reveals medical records and the transcript of the February 2015 hearing.  All other documents in Virtual VA are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is being REMANDED to the AOJ.  VA will inform the Veteran when further action on her part is necessary. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Here, the Veteran contends that in 1965, while in service, she was sexually assaulted by a co-worker while stationed at an Air Force base in Texas.  The Veteran did not report the assault at the time.  She stated that, subsequently, she was under mental health care for nearly 40 years because of the assault, to include inpatient mental health treatment in a hospital psychiatric unit. 

In general, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

As an initial matter, the Board notes that the Veteran has not been provided with proper notice pertaining to PTSD claims based on personal assault as delineated at 38 C.F.R. § 3.304(f)(5).  Therefore, such must be accomplished on remand.  See 38 C.F.R. § 3.304(f)(5) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor).

In addition, when VA receives a complete or substantially complete application for benefits, VA is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate her claims, to include relevant records from Federal and private sources. 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2014). VA is required to provide a medical examination and/or opinion when such is necessary to make a decision on a claim. 38 U.S.C.A. 
§ 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's private and VA treatment records show diagnoses for various psychiatric conditions, but are negative for a diagnosis of PTSD.  The Veteran's VA treatment records show that, in May 2010, she was considered for admission to a PTSD Trauma Recovery Program.  Her admission was denied when she was found not to meet the diagnostic criteria for PTSD.

However, in a July 2014 letter, a private psychologist reported that the Veteran was undergoing individual therapy for multiple mental health conditions.  Although the psychologist could not provide a formal diagnosis, she indicated the Veteran was undergoing treatment for symptoms related to depression, bipolar and PTSD.  The psychologist enumerated the PTSD symptoms experienced by the Veteran, including recurrent intrusive thoughts about the in-service assault, nightmares, flashbacks, avoidance of events that trigger painful thoughts and memories, difficulty concentrating and detachment from others. 

Therefore, because the Veteran asserts that an in-service assault caused her to develop PTSD, and while the evidence indicates that while she does not have a formal diagnosis of PTSD, she is exhibiting signs of same, the Board concludes that the claim must be remanded so that the AOJ can provide the Veteran with a VA medical examination and opinion. 

Finally, the Board also notes that there may be outstanding records of VA treatment.  The Veteran's file contains VA treatment records dated through May 2010.  On remand, updated VA treatment records dated from May 2010 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification regarding her claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in 38 C.F.R. § 3.304(f)(5). 

Clearly advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

2.  The Veteran should be afforded an opportunity to submit or identify any additional medical evidence relevant to her claim.  With appropriate authorization from the Veteran, obtain and associate with the claims file any additional (those not provided in the past) private, pertinent psychiatric treatment records.  Make at least two (2) attempts to obtain such records.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

3.  Obtain all VA treatment records dated from May 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a psychiatric examination, to be conducted by a VA psychiatrist or psychologist.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported. 

After reviewing the claims file and examining the Veteran, the examiner should address the following:

a) List all psychiatric disorders currently manifested by the Veteran.

b) If it is the examiner's opinion that the diagnostic criteria for PTSD (as contained in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)) have been met, provide an opinion as to the whether it is at least as likely as not (i.e., 50 percent or greater probability) that such diagnosis is the result of an in-service stressor, to specifically include any sexual assault. 

c) For all diagnosed psychiatric disabilities other than PTSD, the examiner is asked to provide an opinion as to whether each psychiatric disorder is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service.

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of any psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).




